                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



BRADLEY WHEELER and LISA
GREGSON,
                                               Case No. 1:19-cv-00371-CWD
                     Petitioner,
                                               INITIAL REVIEW ORDER
vs.

AL RAMIREZ, RON SHEPHERD,
SHEP LAW GROUP, STATE OF
IDAHO,

                     Respondent.


       Petitioner Bradley Wheeler (Petitioner) has filed a Petition for Writ of Habeas

Corpus on behalf of himself, and his wife, Lisa Gregson. It is unclear whether Petitioner

is attempting to challenge his state court conviction or challenge various judgments

resulting from collection actions in which creditors have sued him, evidenced by the

attachments to his Petition. (Dkt. 3.) Federal habeas corpus relief under 28 U.S.C. § 2254

is a very limited remedy, available to persons who are held in custody under a state court

judgment that violates the Constitution, laws, or treaties of the United States.




INITIAL REVIEW ORDER - 1
       The Court is required to review each newly-filed habeas corpus petition to

determine whether it is should be served upon the respondent, amended, or summarily

dismissed. See 28 U.S.C. § 2243. If “it plainly appears from the face of the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court,” the

petition will be summarily dismissed. Rule 4 of the Rules Governing Section 2254 Cases.

It is appropriate for the Court to take judicial notice of court dockets from other court

proceedings, including state courts. Fed. R. Evid. 201(b); Dawson v Mahoney, 451 F.3d

550, 551 (9th Cir. 2006).

       Having reviewed the Petition, the Court concludes that Petitioner must either join

the claims brought in this case, Case No. 1:19-cv-00371-CWD (Case 371), with those

asserted in his already-pending federal habeas corpus action, Case No. 1:19-cv-00215-

REB (Case 215); or clarify that the claims in this petition arise from a different

conviction than that challenged in Case 215. The Court also concludes that Petitioner

cannot maintain a federal cause of action on behalf of another person (even his wife),

without a showing that he is a licensed attorney.

                                  REVIEW OF PETITION

       The Idaho Department of Correction (IDOC) “Offender Search Details” online

record for Petitioner shows that he had three different convictions: (1) aggravated

assault/battery on certain personnel in Canyon County Case No. 14-18-9228, with a

sentence satisfaction date of May 7, 2033; (2) stalking in the first degree in Canyon


INITIAL REVIEW ORDER - 2
County Case No. CR13-21638, with a sentence satisfaction date of November 1, 2018;

and assault/battery on certain personnel in Canyon County Case No. CR 14-24637, with a

sentence satisfaction date of November 1, 2018.1 Therefore, it appears that Petitioner has

satisfied two of his three sentences. However, both Case 215 and 371 appear to challenge

that same conviction, which is impermissible. All claims arising from a single conviction

must be brought in a single action. See 28 U.S.C. § 2244(a) (If the prisoner asserts a

claim that he has already presented in a previous federal habeas petition, the claim must

be dismissed.).

          Case 215 has just been served on the Respondent. Because it is in its early stages,

the petition in that case can be amended. Therefore, Petitioner will be required to bring

all of his claims challenging the same convictions and sentences in Case 215. Petitioner’s

request to file a second or successive federal habeas corpus petition is improper, because

no final judgment has been entered in Case 215. See 28 U.S.C. § 2244(b)(3)(A); Slack v.

McDaniel, 529 U.S. 473, 485-86 (2000) (A habeas petition is considered a “second or

successive petition” only if the first petition was dismissed with prejudice, whether on

procedural grounds or on the merits of the claims.).

          Petitioner’s inclusion of extraneous parties such as the state of Idaho and lawyers

who are pursuing collections against him is improper. See Smith v. Idaho, 383 F.3d 934,

937 (9th Cir. 2004). A petitioner challenging his present physical confinement must name


1
    See https://www.idoc.idaho.gov/content/prisons/offender_search/detail/23948?last_page=.

INITIAL REVIEW ORDER - 3
the warden of the facility where he resides as the respondent in the action. Stanley v.

California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994).

                                         CONCLUSION

       If Petitioner is attempting to challenge another conviction in this action that he has

not already challenged in Case 215, he should make that clear by filing an amended

petition in Case 371. If he is attempting to challenge the same conviction in both Case

215 and 371, he must file a notice of dismissal in Case 371 and file a motion to amend in

Case 215, together with a proposed amended petition that contains all of his claims

relating to a single conviction and sentence. Petitioner cannot bring a claim on behalf of

his wife, and Plaintiff cannot challenge creditors’ actions, judgments, or garnishments in

a habeas corpus action, which is narrowly reserved only to challenge detention or

custody. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Petitioner shall have thirty days

to take action to remedy the deficiencies explained above. If he does not, this case will be

dismissed without prejudice without further notice.

                                          ORDER

       IT IS ORDERED:

       1.     No later than thirty days after entry of this Order, Petitioner shall take one

              of the following actions: (1) file an amended petition in this action, or (2)

              file an amended petition in Case 215 and a notice of dismissal in this

              action.


INITIAL REVIEW ORDER - 4
     2.    Because it appears that Petitioner may have sufficient assets to pay the

           filing fee, the application to proceed in forma pauperis (Dkt. 1) is DENIED

           without prejudice to Petitioner submitting a more detailed explanation of

           his current financial circumstances or paying the $5.00 filing fee.


                                              DATED: November 20, 2019


                                              _________________________
                                              Honorable Candy W. Dale
                                              United States Magistrate Judge




INITIAL REVIEW ORDER - 5
